                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00403-GCM
 ATV BROADCAST, LLC,

                Plaintiff,

    v.                                                         ORDER

 ALABAMA TELECASTERS, INC.,
 JACKSON TELECASTERS, INC.,
 BAHAKEL COMMUNICATIONS,
 LTD.,
 WCCB-TV, INC.,
 SPRINGFIELD INDEPENDENT
 TELEVISION CO., INC.,
 COLUMBIA TELEVISION
 BROADCASTERS, INC.,

                Defendants.


         THIS MATTER IS BEFORE THE COURT on the Motions for Admission Pro Hac

Vice concerning Christina Laun Fugate (Doc. No. 7) and Michael A. Wukmer (Doc. No. 8).

         Upon review and consideration of the Motions, which were accompanied by submission

of the necessary fees, the Court hereby GRANTS the Motions.

         In accordance with Local Rule 83.1(b), Ms. Christina Laun Fugate and Mr. Michael A.

Wukmer are admitted to appear before this court pro hac vice on behalf of Plaintiff ATV

Broadcast, LLC.

         IT IS SO ORDERED.
                                           Signed: September 30, 2020




           Case 3:20-cv-00403-GCM Document 9 Filed 09/30/20 Page 1 of 1
